NORTHCUTT, Judge.
The circuit court revoked Darron Cars-well’s probation based on his violations of numerous conditions. Carswell claims the evidence was insufficient to support the revocation. We affirm the court’s conclusion that Carswell willfully violated conditions 3, 9, A and I. However, the evidence failed to prove violations of two of the conditions recited in the revocation order: that Carswell failed to perform required community service hours (condition M) and that he committed a new law violation (condition 5). We reverse the order as it relates to these two conditions and remand for the circuit court to enter a new order.
Probation revocation affirmed, remanded with directions to enter a new order.
BLUE, C.J., and RAMSBERGER, PETER M., Associate Judge, Concur.